Per Curiam.
This is a suit to foreclose a mortgage executed and delivered by Augusta M. Spurrier and husband to the plaintiff, a California building and loan corporation, to' secure a loan. In a suit by the same plaintiff against Hill, reported in 40 Or. 280 (67 Pac. 103), it was held that the contract which was on all fours with that sought to be enforced in this suit, was usurious under the laws of this state, and, within the doctrine of the Stanley and Houston cases (38 Or. 319 and 377), all payments made thereon should go in extinguishment of the loan.
This conclusion is decisive of this case, and the decree of the court below will therefore be reversed, and one entered here accordingly. Reversed.